DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           MARQUIS ALLEN,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1491

                              [July 19, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit; Bernard I. Bober, Judge; L.T. Case No.
08-17436 CF10B.

   Marquis Allen, Blountstown, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.